DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 02/25/2020 in which claims 1-16 were canceled and claims 17-32 added. Therefore claims 17-32 are pending for examination below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “handlebar of a two-wheeler” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 25 recites “the pulse-like control signal”, however claim 17 from which it depends makes no mention of a pulse signal. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 20-21, 23, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenck [US 5,675,232].
With respect to claims 17 and 29, Koenck discloses an energy store [10], comprising: at least one storage cell [18]; and a storage cell management system which includes a charge distribution circuit configured to monitor charging and discharging of the storage cell [electronic control circuit 23], the energy store being shiftable by the storage cell management system into an active state and into a passive state [via control circuit 23 and switch 25], wherein the storage cell management system includes a logic circuit [i.e. converter circuit] including a switch for switching the energy store between the passive state and the active state, the switch configured to be switched by inserting the energy store into a guide [via switch 101 and part 102, col. 9 lines 40-60] and the guide [not depicted but equated to the device to which the battery is attached to].

With respect to claim 18, Koenck further discloses wherein the switch is situated on an outer side of the energy store [see Fig. 1, part 102 initial protrudes out of battery housing until inserted into a device].

With respect to claim 20, Koenck further discloses wherein the storage cell is electrically connected to the charge distribution circuit and to the logic circuit, respectively [as depicted in fig. 2].
claim 21, Koenck further discloses wherein an electrical voltage is present at a voltage output of the energy store in the active state and no electrical voltage is present at the voltage output of the energy store in the passive state [output being 30, then the opening of switch 101 prevents power from reaching output and the closing of switch 101 allows power to be connected].

With respect to claim 23, Koenck further discloses wherein the energy store is switchable into the passive state by fulfilling a condition predefined in the charge distribution circuit [i.e. circuit 23 stops power transfer and therefore places battery into a passive unused state by turning off switch 25 in accordance with the control operation of the power supply output].

With respect to claim 28, Koenck further discloses wherein a charging current is conductible via the switch to the charge distribution circuit [see fig. 2].

With respect to claim 30, Koenck further discloses wherein the switch of the energy store is compressed when the energy stores in a positon inserted in the guide [illustrated in fig. 1]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenck [US 5,675,232] as applied above, and further in view of Schennum et al. [US 2017/0222468].
claims 19 and 31, Koenck fails to explicitly disclose the switch is spring loaded, however, Schennum teaches an activation method that utilizes a switch, wherein the switch is spring-loaded [par. 0035, see also figure 4] in order to bias the switch outward.
Therefore it would have been obvious to a person with ordinary skill in the art before the filing date of the instant invention to modify Koenck such that the switch 101/102 included a spring-loaded switch that biased outward for the benefit of further enhancing the energy saving desire disclosed by Koenck, for example, by providing a spring-loaded switch the battery would again turn off if taken out of the device in between uses and therefore the storage of the battery would be prolonged thereby allowing for greater reusability of the battery pack. 

Claims 22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenck [US 5,675,232] as applied above, and further in view of Konishi [US 2018/0370378].
With respect to claims 22 and 24-26, Koenck fails to disclose wherein the logic circuit always remains in an active state. However, Konishi teaches a method for enabling a recharging operation by activation and pressing of a switch [i.e. levers 27 and/or 15] that incorporates logic circuits [10 and/or 20] that sends pulse-like signals [standard function of a controller sending signals] via a charging/control line [contact lines from contacts 18, 28, 19, 36] to detect the activating of the levers wherein the logic circuit always remains in an active state [i.e. they are electrically connected to the power condition 2 (charging station) and since figure 6 shows they are to detect the charging connection they are always active and looking for the connection in order to start the recharging operation]. 
Therefore it would have been obvious to a person with ordinary skill in the art before the filing date of the instant invention to modify Koenck to include a logic circuit connected to the activation switch for the benefit of providing a smart circuit (i.e. logic circuit controller) connected to the activation . 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenck [US 5,675,232] as applied above.
With respect to claim 27, Koenck fails to disclose what the switch is made out of, however, selection of materials suitable for a device is within the level of ordinary skill in the art. For example, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to make the switch made of a non-conductive material since it results in no undue experimentation and would yield no unexpected results for the benefit of providing electrical isolation from the push button and the electrical components/circuitry of the battery pack thereby preventing short-circuiting situations that would damage the components. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenck [US 5,675,232] as applied above, and further in view of Roeder et al. [US 2016/0332530].
With respect to claim 32, Koenck fails to disclose wherein the guide includes a holder for a vehicle, the holder being a holder for a handlebar of a two-wheeler. However, battery packs are routinely located in virtually every aspect of the environment including houses, cars, and bicycles. For example, at least Roeder teaches a battery pack being on a handlebar of a bike [par. 0032].
Therefore it would have been obvious to a person with ordinary skill in the art before the filing date of the instant invention to use Koenck’s battery pack as a power source on a bike for the benefit of using the disclosed energy safety method and switch on a bicycle that is by nature routinely away from power sources and a mobile system where conservation of power is needed. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859